Citation Nr: 1226755	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  01-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for residuals of CS gas exposure.


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2003, January 2007, December 2010, and June 2011.  This matter was originally on appeal from rating decisions dated in April 1997, January 2000, and June 2000 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Board recognizes that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), weight loss, ankle deformity, a leg condition, spinal fusion for stenosis residuals of surgery, unspecified musculoskeletal condition, soft tissue deterioration, myasthenia gravis, and nerve damage to back, arms, neck, legs, and shoulder and the issue of entitlement to an increased evaluation for service-connected depression, have been raised but have not as yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this case, although a letter was sent to the Veteran in September 2011 regarding these issues, they are being referred to the AOJ for appropriate action.  

In June 2012, the Veteran's representative submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for residuals of CS gas exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.






FINDINGS OF FACT

1.  Chronic lumbar strain was shown in service and is still shown.  

2.  The evidence is in equipoise as to whether the Veteran's recurrent tension headaches are related to his active duty service.


CONCLUSIONS OF LAW

1.  Chronic lumbar strain was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Recurrent tension headaches were incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's November 2003 Remand, the RO obtained treatment records identified by the Veteran in the March 2003 release of information forms, secured the Veteran's service personnel records, and scheduled a VA examination,  Pursuant to the Board's January 2007 Remand, the RO sent out a corrective Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) letter.  Pursuant to the Board's February 2010 Remand, the RO scheduled a VA examination to determine the nature and etiology of migraine headache disability.  Pursuant to the Board's June 2011 Remand, the RO obtained treatment records from the Columbia, South Carolina VA Healthcare System from March 2010, scheduled a VA examinations to determine the nature and etiology of any currently diagnosed headache disability, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in February 2007 and August 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in August 2011.  38 C.F.R. § 3.159(c)(4).  The August 2011 VA examiner addressed the etiology of the Veteran's spine and headache disorders in conjunction with reviews of the claims file and physical examinations of and interviews with the Veteran.  The August 2011 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran claims service connection for a low back disability and a headache disability.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

      Low Back

Historically, the Veteran's service treatment records indicate that on July 1, 1985, the Veteran presented with complaints of lower back pain.  The Veteran stated that pain was mostly in the lower back and lower right side.  The Veteran denied injury to his lower back and stated that he had this problem for two weeks.  The physician noted that the pain began while lifting desks and wall lockers.  After physical examination, the Veteran was diagnosed as having back strain and given a one-week profile with no lifting, no running, and PT at own pace.

On November 4, 1985, the Veteran presented with a complaint of low back pain since carrying a rucksack the prior week.  Pain was persistently recurring almost daily.  The physician noted that it was positional and that the Veteran experienced pain with reaching and neck use.  Physical examination demonstrated tender paralumbar region; range of motion was noted to be normal but stiff on straightening.  The assessment was mechanical low back pain.  The Veteran received one week of no heavy lifting or reaching and PT at own pace.  

On November 6, 1985, the Veteran presented with a complaint of back pain for three days.  It was noted that the Veteran had been placed on detail lifting ammo boxes the day before against profile.  The Veteran reported vague diffuse muscle ache through back.  Physical examination demonstrated full range of motion, no tenderness to palpation, and general motor/sensation function intact.  The assessment was malingering.  That same day, the Veteran underwent Chapter 16 physical.  The Report of Medical Examination indicates that clinical evaluation for all systems was normal.  As noted above, on the Report of Medical History, the Veteran claimed recurrent back pain and the physician noted that the Veteran complained of on/off low back pain possibly related to tackle football injury.  

On February 6, 1986, the Veteran presented with complaint of back pain lower region and pain in chest region.  The pain was like a pulled muscle and happened while shoveling snow.  The Veteran stated that he had back pain frequently when lifting.  The physician's assistant noted that the Veteran had back pain with flexion and chest wall tightness.  Physical examination demonstrated back was tender L2-4 extending laterally and paraspinal muscles were tender without spasm.  Assessment was myalgias and low back pain probably overuse.  

The first question that must be addressed, therefore, is whether incurrence of chronic spine disability is factually shown during service.  The Board concludes it was.  First and foremost, the Veteran's initial in-service complaints resulted in a diagnosis of back strain.  There is also evidence of continuing periodic back pain in service, some of which can be explained as acute and transitory in nature, and some of which cannot.  The Veteran also had continuing complaints at the time of discharge, has complained of continuing problems since service, and in July 2010, a VA examiner's diagnoses included chronic lumbosacral strain.  Consequently, the Board finds that there are manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Therefore, the Board finds that service connection is warranted for chronic lumbar strain based on chronicity of symptomatology under 38 C.F.R. § 3.303(b).  

The record does not, however, support entitlement to service connection for any other back disorder.  There was otherwise no diagnosis of a back disorder during service and the Veteran's other current diagnoses of mild degenerative lumbar stenosis and degenerative arthrosis of the lumbar spine have not been related to active service.  In fact, a recent August 2011 VA examiner specifically found that the Veteran's current back disorders were not related to service and there is no expert opinion that contradicts that opinion.  The Veteran's statements are also not competent to diagnose a specific disorder of the back or link such a disorder to active service.  


      Headaches

Historically, on enlistment in the Army, the Veteran's clinical evaluation for all systems was indicated as normal.  However, on the Report of Medical History, the Veteran indicated that he had had frequent or severe headaches.  The physician noted "headaches - occasions."

In April 1983, the Veteran presented with complaints of headache and pain around the eye.  After physical examination, the Veteran was diagnosed as having sinusitis.  The next day, the Veteran was feeling much better.  The assessment was sinusitis improved.  

An August 27, 1984, Screening Note of Acute Medical Care indicates that the Veteran's chief complaint was headache of three day duration.  Consultation sheet noted headache of several months duration off and on.  The physician noted that the Veteran might need glasses and was referred to ophthalmology.  

Report of Medical Examination in January 1984 indicates that clinical evaluation for all systems was normal.

On April 12, 1985, the Veteran complained of upper respiratory infection for one week with cough, headache, nasal congestion, possible chest congestion, and pharyngitis.  Assessment was viral upper respiratory infection.  

In January 1986, the Veteran presented with complaint of severe headaches for one week and increasing in severity that day.  The Veteran stated that he thought the headaches were from a lot of stress.  It was noted that the Veteran had a pending Chapter 16 discharge from the Army and financial and marital problems.  The Veteran complained of occipital headache which radiated to forehead.  Physical examination revealed that the Veteran was alert, oriented times three, and appeared slightly anxious.  After physical examination, assessment was tension headache.  

That same day, the Veteran underwent Chapter 16 physical.  Report of Medical Examination indicates that clinical evaluation for all systems was normal.  On Report of Medical History, the Veteran claimed swollen or painful joints; frequent or severe headaches; eye trouble; ear, nose, or throat trouble; chronic or frequent colds; head injury; tuberculosis; shortness of breath; pain or pressure in chest; palpitation or pounding heart; high or low blood pressure; cramps in legs; frequent indigestion; stomach, liver, or intestinal trouble; adverse reaction to serum, drug, or medicine; frequent or painful urination; VD; painful or "trick" shoulder or elbow; recurrent back pain; "trick" or locked knee; foot trouble; frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort.  Among other problems, the Veteran reported that he had been having a series of painful headaches.

The physician noted

[Veteran] has multiple somatic complaints relating to his depression.  [F]eels that people are harassing him continually.  ? h[istory] of tuberculosis at 5 y[ears] o[ld].  ? took pills for [less than] 1 year.  Vague history of diffuse arthralgias throughout body.  [History] of headaches since he joined Army in 10/79.  Has "headaches in eyes since 79."  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, VA must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

As noted above, on enlistment examination in February 1979, prior to entry into service, the Veteran endorsed a history of having frequent or severe headaches, which the examiner summarized as "headaches -- occasions."  Clinical evaluation of the head, however, was "normal."  Because the Veteran's entrance examination in this case did not find residual evidence of headaches, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111.   Thus, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence. 

The evidence in this regard includes the Veteran's statements regarding headaches at the time he was examined prior to his entrance into service.  Significantly, there is no evidence to the contrary.  Thus, the Board concludes that the Veteran's headaches clearly and unmistakably existed prior to his entrance into active service.

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated in service.  As noted above, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004). 

In this case, the Veteran was seen in April 1983 for pain which was not severe, in August 1984 for headaches off and on for several months duration, in April 1985 in conjunction with other symptoms of an upper respiratory infection, and in January 1986 for severe headaches for one week.  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

 "Clear and unmistakable evidence," as used in the governing statutes, has been interpreted to mean evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  In this case, it is not undebateable that pre-existing headaches did not increase in severity during service.

Accordingly, the presumption of soundness is not rebutted in the instant case, and the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner v. Principi, 370 F.3d 1089 at 1096  .

Hence, the remaining question is whether the Veteran has a current headache disorder that began during active service. 

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current headache disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The record clearly establishes that the Veteran was treated for headaches during service, and the headaches varied in severity.  In addition, post-service medical records reflect that the Veteran complained of frequent headaches in October 1988.  
In February 1991, the Veteran underwent private hospital physical at which time he reported a two-year history of headaches.  The Veteran reported the onset of the headaches after a work-related accident in which he had a coffee table fall from above him striking and lacerating his forehead.  The Veteran noted that he had a lawsuit pending against the company.  After physical examination, the physician diagnosed the Veteran as having recurrent headache, possibly post-traumatic versus tension in origin.  In 1997, the Veteran reported intermittent headaches occurring weekly and lasting about eight hours since being hit over the right brow in 1986.  Thus, the Veteran's assertions that he has suffered from a chronic headache disability appear to be credible and consistent with his service and post-service medical records. 
  
In August 2011, the Veteran underwent VA examination.  The Veteran reported that when he was in service, he was sleeping in his quarters one evening, along with a number of other soldiers, when an angry soldier threw a can of tear gas into the room.  The Veteran reported that the tear gas burned his eyes, burned his nose, and was the result of his currently having respiratory problems and headaches.  

The examiner reviewed the claims file and noted that there were two entries regarding headache that he could locate.  He noted that one entry was a diagnosis of tension-type headache and the second headache event was mixed with other symptoms and a diagnosis of malingering was offered.  When asked to describe his headaches, the Veteran initially said his headaches were in the front of his head and in the back of his skull and were a sharp pain.  Later, the Veteran modified that description to say that his headaches consisted of a diffuse throbbing pain associated with light sensitivity.  On a third attempt, the Veteran reported that he could not remember all the events of his headaches, nor could he remember the sequence of events that occurred during a headache from start to finish.  The Veteran stated that he has taken Midrin for the headache, that he was currently taking APAP, a drug similar to Fioricet in its generic form along with Tylenol.  The Veteran stated that he had one headache each month that lasted for approximately two hours.

After physical examination, the Veteran was diagnosed as having a headache.  The examiner noted that the Veteran did not describe a migraine syndrome; he simply described a headache and called it migraine because of the severity of the headache.  The examiner noted that the headaches documented on the occasion in his active-duty claims folder were tension headaches which he, himself, related to stress.  The examiner stated that he believed that the most likely explanation of the Veteran's headache was that he responds with a complaint of headache whenever he confronts a stressful situation.  The examiner opined that the Veteran's headaches were not caused by or the result of his military service.  

The Board finds the VA examiner's opinion troublesome.  Initially, the examiner noted that there were two entries regarding headache that he could locate in the service treatment records.  The Board found four -- an April 12, 1983, complaint of headache which was diagnosed as sinusitis; an August 27, 1984, complaint of headache of three days duration possibly related to the need for glasses; an April 12, 1985, complaint of headache in combination with a viral upper respiratory infection; and a January 1986 complaint of severe headaches for one week assessed as a tension headache.

The examiner stated that the headaches documented during active duty were tension headaches related to stress and that the Veteran responds with a complaint of headache whenever he confronts a stressful situation.  Yet, the examiner found that the Veteran's headaches were not caused by or the result of his military service.  These statements are problematic because the examiner confirms tension headaches brought on by stress in service and tension headaches brought on by stress since service.  However, the examiner does not explain why the current tension headaches are not related in some way to the in-service tension headaches.       

The Board notes that the Veteran's headaches are found to be capable of lay observation, and thus his statements constitute competent evidence.  As noted above, the Board deems the Veteran's assertions with respect to the headaches he experienced during service and following service to be credible.  

However, the Veteran's post-service medical record include intercurrent head injuries during civilian life including getting hit in the left temple in August 1987 and being struck in the head by a falling object in August 1989.   

The pertinent regulation provides:

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

The Board may compensate the Veteran only for service-connected disability. However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In this case, the Board finds that the Veteran's headaches are most likely a combination of in-service stress, post-service stress, and intercurrent head injuries.  However, it is important to note that there is no medical evidence suggesting that his current tension headaches are solely attributable to intercurrent causes.  

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board therefore finds that service connection for recurrent tension headaches is also warranted.


ORDER

Entitlement to service connection for chronic lumbar strain is granted.

Entitlement to service connection for recurrent tension headaches is granted.


REMAND

With respect to the issue of entitlement to service connection for residuals of CS gas exposure, the Board remanded the case in June 2011 and directed that the VA examiner should identify and describe any current disabilities that may be residual effects associated with the Veteran's alleged CS gas exposure, whether or not such exposure is noted in the Veteran's service records and provide an opinion as to whether it is at least as likely as not that any such disability is a residual effect of the Veteran's claimed CS gas exposure.  The Board also directed that the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

At the August 2011 VA examination, as noted above, the Veteran reported that the tear gas exposure was the result of his respiratory problems and headaches.  In addition, the Veteran also complained of mental problems and myasthenia gravis.  After physical examination including cranial nerve examination and primary sensory testing, the examiner opined that regarding his myasthenia gravis, the tear gas that he was exposed to is not a neuromuscular junction paralytic agent and therefore was not the cause of myasthenia gravis.  

In this case, as the examiner did not address all alleged residuals of tear gas exposure such as the Veteran's respiratory complaints, it is the Board's opinion that the Veteran be afforded an additional VA examination to determine the etiology of any such respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the existence and severity of all current, chronic residuals resulting from CS (0- chlorobenzalmalononitrile) gas exposure.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic residual disabilities which at least as likely as not resulted from exposure to CS gas which has been conceded by VA.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


